DETAILED ACTION
	This application has been examined. Claims 1,3-6,8-10,12-14,16-17,19-20 are pending. Claims 2,7,11,15 and 18 are cancelled.
 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/22/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 8/22/2022 have been fully considered but they are moot in view of the new grounds for rejection.  

The Applicant presents the following argument(s) [in italics]:
… Ozkan fails to disclose, at least, “the distributed workload information including an objective function, and the objective function including at least one of a function for minimizing a number of reconfigurable resources used, a function for minimizing a total energy consumption of the reconfigurable resources, or a function for minimizing a link bandwidth usage,”… 
The Examiner respectfully disagrees with the Applicant. 
Roberts Column 7 Lines 10-15,Column 11 Lines 60-65 disclosed wherein depending on the size or complexity of a function the comparison logic 507 determines the minimum allocation for the system function as the number of FPGA resources (e.g., number of macro components) used to make the smallest functional unit of the system function.
 
Roberts-Ozkan disclosed (re. Claim 1) wherein the distributed workload information includes an objective function, and cause the network device to: compute the network configuration based on the objective function. (Ozkan-Paragraph 32, determines the required parameters for the software-defined cloud gateway 22, such as gateway name, IP address, physical location, and required bandwidth capacity )

Roberts-Ozkan-Palermo disclosed (re. Claim 1) “receive a request to execute a distributed workload, the request including distributed workload information, the distributed workload information including an objective function, and the objective function including at least one of a function for minimizing a number of reconfigurable resources used,(Roberts-Column 7 Lines 10-15,Column 11 Lines 60-65,depending on the size or complexity of a function the comparison logic 507 determines the minimum allocation for the system function as the number of FPGA resources (e.g., number of macro components) used to make the smallest functional unit of the system function)  a function for minimizing a total energy consumption of the reconfigurable resources, or a function for minimizing a link bandwidth usage.” (Ozkan-Paragraph 9, allowing for the adjustment of network capacity on both the customer gateway and CSP connection points based on predefined policies such as limiting network capacity on a certain link based on time, application, and other conditions.)  
 
compute a network configuration for the network infrastructure based on the
task information (Roberts-Column 12 Lines 55-60, allocation logic 502 determines the amount of FPGA resources to be allocated for the system function based on factors such as the minimum allocation for the system function, characteristics of the operating metric that exceeded its threshold (e.g., rate of change, magnitude, number of times the threshold was previously exceeded, amount by which the threshold was exceeded, etc.), and/or other operating metrics) , the objective function,(Roberts-Column 7 Lines 10-15,Column 11 Lines 60-65,depending on the size or complexity of a function the comparison logic 507 determines the minimum allocation for the system function as the number of FPGA resources (e.g., number of macro components) used to make the smallest functional unit of the system function, Ozkan-Paragraph 9, allowing for the adjustment of network capacity on both the customer gateway and CSP connection points based on predefined policies such as limiting network capacity on a certain link based on time, application, and other conditions.) and a current status of the network infrastructure, (Roberts-Column 3 Lines 35-45,hardware resources and accelerator services in the network of virtualized FPGA devices are dynamically partitioned between system hardware and user accelerator hardware depending on factors such as demand for network operations, latency to components involved in communication, and network congestion )   

 
Priority
	 The effective date of the claims described in this application is April 2, 2021.


Information Disclosure Statement
 The Applicant is respectfully reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in 37 CFR  1.56.

There were no information disclosure statements filed with this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-6,8,10,12-14,16-17,19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US Patent 10447273) further in view of Ozkan (USPGPUB 2018/0367609) further in view Palermo (USPGPUB 2017/0264680).
 
In regard to Claim 1
Roberts Column 5 Lines 10-15 disclosed wherein each of the macro schedulers receives from one or more of the client devices 104-105 a design definition indicating one or more specified macro components to be used for a design, and implements the design in one or more of the FPGA devices 207-209 by configuring the specified macro components according to the design definition. The macro schedulers 210-212 in the computing system 100 thus enable virtualization of FPGA accelerators implemented in the FPGA devices 207-209. 
Roberts Column 3 Lines 35-45 disclosed wherein hardware resources and accelerator services in the network of virtualized FPGA devices are dynamically partitioned between system hardware and user accelerator hardware depending on factors such as demand for network operations, latency to components involved in communication, and network congestion.
Roberts Column 16 Lines 40-50 disclosed wherein FPGA resources in the computing system 100 are dynamically partitioned between user defined functions and system functions depending on demand indicated by the monitored operating metrics. Operating conditions indicating a higher demand for a system function causes additional FPGA resources to be allocated for the system function. The FPGA resources are deallocated when demand for the system function decreases so that the FPGA resources can be used for accelerating user defined functions.
Roberts disclosed (re. Claim 1) a network device for managing network segmentation of a network infrastructure,(Roberts- local macro schedulers 211-212 perform the functions described above with respect to the FPGA devices in which they reside)   the network device comprising: at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the network device to:
receive a request to execute a task, the request including task information, (Roberts- Column 4 Lines 65, Clients 104-105 are able to request configuration of the FPGAs 207-209 to implement user specified hardware accelerators, and can also define tasks to be executed in the hardware accelerators) 
compute a network configuration for the network infrastructure based on the
task information (Roberts-Column 12 Lines 55-60, allocation logic 502 determines the amount of FPGA resources to be allocated for the system function based on factors such as the minimum allocation for the system function, characteristics of the operating metric that exceeded its threshold (e.g., rate of change, magnitude, number of times the threshold was previously exceeded, amount by which the threshold was exceeded, etc.), and/or other operating metrics)    and a current status of the network infrastructure, (Roberts-Column 3 Lines 35-45,hardware resources and accelerator services in the network of virtualized FPGA devices are dynamically partitioned between system hardware and user accelerator hardware depending on factors such as demand for network operations, latency to components involved in communication, and network congestion )   
Roberts disclosed (re. Claim 1) wherein the network configuration includes a network segmentation configuration for the network infrastructure; (Roberts-Column 2 Lines 30-35, organizing FPGA hardware resources into logical units called macro components, Column 7 Lines 5-10, Each of the tiles 310 is a programming region that includes CLBs, switches, fixed function blocks, and interconnects that can be programmed independently from other tiles. A tile can be associated with a bitfile, which is a file containing a synthesized, placed and routed design for the tile. Depending on the size or complexity of a function, a local macro scheduler 212 or standalone macro scheduler 210 is able to allocate multiple physical tiles to implement the function)   
Roberts disclosed (re. Claim 1) computing the network segmentation configuration based on the task  information (Roberts-Column 12 Lines 55-60, allocation logic 502 determines the amount of FPGA resources to be allocated for the system function based on factors such as the minimum allocation for the system function, characteristics of the operating metric that exceeded its threshold (e.g., rate of change, magnitude, number of times the threshold was previously exceeded, amount by which the threshold was exceeded, etc.), and/or other operating metrics) and the current status of the network infrastructure, (Roberts-Column 3 Lines 35-45,hardware resources and accelerator services in the network of virtualized FPGA devices are dynamically partitioned between system hardware and user accelerator hardware depending on factors such as demand for network operations, latency to components involved in communication, and network congestion )
configure a plurality of reconfigurable resources of a programmable device to
execute the task based on the network configuration.(Roberts-Column 3 Lines 35-45,hardware resources and accelerator services in the network of virtualized FPGA devices are dynamically partitioned between system hardware and user accelerator hardware depending on factors such as demand for network operations, latency to components involved in communication, and network congestion. ) 
 	While Roberts substantially disclosed the claimed invention Roberts does not disclose (re. Claim 1) a distributed workload.
While Roberts substantially disclosed the claimed invention Roberts does not disclose (re. Claim 1) wherein the network configuration includes an ad-hoc network configuration for the network infrastructure and
computing the ad-hoc network configuration based on the network segmentation
configuration.

 	Ozkan Paragraph 9 disclosed allowing for the adjustment of network capacity on both the customer gateway and CSP connection points based on predefined policies such as automatic increasing of network connections based on actual cloud usage, limiting network capacity on a certain link based on time, application, and other conditions, and distributing traffic and changing the routing based on predetermined policies such as time of day, utilization, and performance.
Ozkan Paragraph 9 disclosed a dynamic, on-demand, software defined, policy based cloud connectivity gateway for all kinds of networks and end points that can be used to connect to multiple CSPs as the same time.

 	Ozkan disclosed (re. Claim 1) a distributed workload.( Ozkan-Paragraph 9, allowing for the adjustment of network capacity on both the customer gateway and CSP connection points based on predefined policies such as automatic increasing of network connections based on actual cloud usage, limiting network capacity on a certain link based on time, application, and other conditions, and distributing traffic and changing the routing based on predetermined policies such as time of day, utilization, and performance. ) 
 	Ozkan disclosed (re. Claim 1) wherein the network configuration includes an ad-hoc network configuration for the network infrastructure (Ozkan-Paragraph 37, policy engine of controller 28 pushes the correct set of policies to the respective network components by dynamically changing the configuration for each time interval according to the current date and time and pushes the configuration out to the respective network elements  )   

 	Roberts and Ozkan are analogous art because they present concepts and practices regarding FPGA resource segmentation.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Ozkan into Roberts.  The motivation for the said combination would have been to the creation of network agnostic, dynamic, on demand, software defined, policy based cloud connectivity gateways that can be used to connect any kind of network to multiple cloud service providers and cloud networks based on pre-defined user defined policies, regardless of where they are located.(Ozkan-Paragraph 8)
 	  Roberts-Ozkan disclosed (re. Claim 1) computing a network segmentation configuration (Roberts-Column 2 Lines 30-35, organizing FPGA hardware resources into logical units called macro components , Column 7 Lines 5-10, Each of the tiles 310 is a programming region that includes CLBs, switches, fixed function blocks, and interconnects that can be programmed independently from other tiles. A tile can be associated with a bitfile, which is a file containing a synthesized, placed and routed design for the tile. Depending on the size or complexity of a function, a local macro scheduler 212 or standalone macro scheduler 210 is able to allocate multiple physical tiles to implement the function)    based on the distributed workload information (Ozkan-Paragraph 9, allowing for the adjustment of network capacity on both the customer gateway and CSP connection points based on predefined policies such as automatic increasing of network connections based on actual cloud usage, limiting network capacity on a certain link based on time, application, and other conditions, and distributing traffic and changing the routing based on predetermined policies such as time of day, utilization, and performance.)  and a current status of the network infrastructure, (Roberts- Column 3 Lines 35-45,hardware resources and accelerator services in the network of virtualized FPGA devices are dynamically partitioned between system hardware and user accelerator hardware depending on factors such as demand for network operations, latency to components involved in communication, and network congestion )  
While Roberts-Ozkan substantially disclosed the claimed invention Roberts-Ozkan does not disclose (re. Claim 1)  computing the ad-hoc network configuration based on the network segmentation configuration.
 	Palermo Paragraph 28, Paragraph 36  disclosed a hardware subscription orchestrator (SO) 218  such that when the client application does not have any pre-existing subscription to an appropriate physically reprogrammable bit stream that is capable of improving the performance of the client application, the SO 218 retrieves and/or otherwise receives parameters associated with the client application. Example parameters may include any number of details related to the client application such as, but not limited to the target reprogrammable hardware type that is available to the end-user (e.g., based on FPGA types that the CSP 102 is able to allocate to their user base) and/or a target application type (e.g., packet inspection applications, security processing applications, low latency packet processing applications, switching applications, routing applications, cryptography (e.g., region and/or country-specific) applications, video/audio processing applications, etc.).
 	Palermo Paragraph 37 disclosed wherein the SO 218 attempts to perform a match of candidate physically reprogrammable bit streams that are relevant to the received parameter information. For the sake of example, if the DDM 204 sends only an application parameter that identifies the type of FPGA device which is of interest, then the example SO 218 will return a portion (e.g., a subset) of the application parameters list 300 that is specific to the queried FPGA device type from the example target FPGA platform column 304.

 	Palermo disclosed (re. Claim 1) computing an ad-hoc network configuration based on the network segmentation configuration,  (Ozkan-Paragraph 37, policy engine of controller 28 pushes the correct set of policies to the respective network components by dynamically changing the configuration for each time interval according to the current date and time and pushes the configuration out to the respective network elements  ) 
 	Roberts,Ozkan and Palermo are analogous art because they present concepts and practices regarding FPGA resource segmentation.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Palermo into Roberts-Ozkan.  The motivation for the said combination would have been to the enable hardware based FPGA execution that allows the general purpose CPUs to offload operations that they would otherwise be executed via software to hardware specifically configured to perform that function more quickly and/or efficiently. (Palermo-Paragraph 24)

Roberts Column 7 Lines 10-15,Column 11 Lines 60-65 disclosed wherein depending on the size or complexity of a function the comparison logic 507 determines the minimum allocation for the system function as the number of FPGA resources (e.g., number of macro components) used to make the smallest functional unit of the system function.
 
Roberts-Ozkan disclosed (re. Claim 1) wherein the distributed workload information includes an objective function, and cause the network device to: compute the network configuration based on the objective function. (Ozkan-Paragraph 32, determines the required parameters for the software-defined cloud gateway 22, such as gateway name, IP address, physical location, and required bandwidth capacity )

Roberts-Ozkan-Palermo disclosed (re. Claim 1) “receive a request to execute a distributed workload, the request including distributed workload information, the distributed workload information including an objective function, and the objective function including at least one of a function for minimizing a number of reconfigurable resources used,(Roberts-Column 7 Lines 10-15,Column 11 Lines 60-65,depending on the size or complexity of a function the comparison logic 507 determines the minimum allocation for the system function as the number of FPGA resources (e.g., number of macro components) used to make the smallest functional unit of the system function)  a function for minimizing a total energy consumption of the reconfigurable resources, or a function for minimizing a link bandwidth usage.” (Ozkan-Paragraph 9, allowing for the adjustment of network capacity on both the customer gateway and CSP connection points based on predefined policies such as limiting network capacity on a certain link based on time, application, and other conditions.)  
 
compute a network configuration for the network infrastructure based on the
task information (Roberts-Column 12 Lines 55-60, allocation logic 502 determines the amount of FPGA resources to be allocated for the system function based on factors such as the minimum allocation for the system function, characteristics of the operating metric that exceeded its threshold (e.g., rate of change, magnitude, number of times the threshold was previously exceeded, amount by which the threshold was exceeded, etc.), and/or other operating metrics) , the objective function,(Roberts-Column 7 Lines 10-15,Column 11 Lines 60-65,depending on the size or complexity of a function the comparison logic 507 determines the minimum allocation for the system function as the number of FPGA resources (e.g., number of macro components) used to make the smallest functional unit of the system function, Ozkan-Paragraph 9, allowing for the adjustment of network capacity on both the customer gateway and CSP connection points based on predefined policies such as limiting network capacity on a certain link based on time, application, and other conditions.) and a current status of the network infrastructure, (Roberts-Column 3 Lines 35-45,hardware resources and accelerator services in the network of virtualized FPGA devices are dynamically partitioned between system hardware and user accelerator hardware depending on factors such as demand for network operations, latency to components involved in communication, and network congestion )   



In regard to Claim 10
 	Claim 10 (re. method) recites substantially similar limitations as Claim 1.  Claim 10 is rejected on the same basis as Claim 1.
In regard to Claim 17
 	Claim 17 (re. non-transitory computer-readable storage medium) recites substantially similar limitations as Claim 1.  Claim 17 is rejected on the same basis as Claim 1.

In regard to Claim 3,12,19
Roberts-Ozkan-Palermo disclosed (re. Claim 3,12,19) compute the ad-hoc network configuration  (Ozkan-Paragraph 37, policy engine of controller 28 pushes the correct set of policies to the respective network components by dynamically changing the configuration for each time interval according to the current date and time and pushes the configuration out to the respective network elements  )    by allocating the plurality of reconfigurable resources according to a respective bandwidth capacity of a reconfigurable resource of the plurality of reconfigurable resources and a respective computed bandwidth of the reconfigurable resource.(Ozkan-Paragraph 37, The selected bandwidth (e.g. BW3) is enforced into the virtual router function within each SD cloud gateway 26. ) 
In regard to Claim 4,13,20
Roberts-Ozkan-Palermo disclosed (re. Claim 4,13,20) defining reconfigurable partitions of the reconfigurable resources; (Roberts- Column 4 Lines 65, Clients 104-105 are able to request configuration of the FPGAs 207-209 to implement user specified hardware accelerators, and can also define tasks to be executed in the hardware accelerators  ) or defining a static logic of the reconfigurable resources.
In regard to Claim 5
Roberts-Ozkan-Palermo disclosed (re. Claim 5) compute the network segmentation configuration based on the distributed workload information, the current status of the network infrastructure, (Roberts-Column 3 Lines 35-45,hardware resources and accelerator services in the network of virtualized FPGA devices are dynamically partitioned between system hardware and user accelerator hardware depending on factors such as demand for network operations, latency to components involved in communication, and network congestion )  topological and functional properties of the plurality of reconfigurable resources and a given reconfiguration time. (Ozkan-Paragraph 37, policy engine of controller 28 pushes the correct set of policies to the respective network components by dynamically changing the configuration for each time interval according to the current date and time and pushes the configuration out to the respective network elements  )    
In regard to Claim 8,16
Roberts-Ozkan-Palermo disclosed (re. Claim 8,16) cause the network device to determine an allocation algorithm,(Roberts-Column 15 Lines 25-30 , allocation logic 502 invokes the configuration logic 504 to implement the system function by programming the selected FPGA resources) from the library of allocation algorithms, based on the request,( Roberts- Column 5 Lines 10-15,each of the macro schedulers receives from one or more of the client devices 104-105 a design definition indicating one or more specified macro components to be used for a design, and implements the design in one or more of the FPGA devices 207-209 by configuring the specified macro components according to the design definition )  and
compute the network segmentation configuration based on the distributed
workload information and the current status of the network infrastructure according to the allocation algorithm,
wherein the allocation algorithm is a polynomial time complexity algorithm. (Ozkan-Paragraph 37, policy engine of controller 28 pushes the correct set of policies to the respective network components by dynamically changing the configuration for each time interval according to the current date and time and pushes the configuration out to the respective network elements  )   

In regard to Claim 6,14
Roberts-Ozkan disclosed (re. Claim 6,14) determine the current status of the network infrastructure based on physical properties of the network infrastructure. (Ozkan-Paragraph 46, determines the required parameters for the software-defined cloud gateway 22, such as gateway name, IP address, physical location, and required bandwidth capacity ) 

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US Patent 10447273) further in view of Ozkan (USPGPUB 2018/0367609) further in view Palermo (USPGPUB 2017/0264680) further in view of Ewert (USPGPUB 2018/0375777).
In regard to Claim 9
While Roberts-Ozkan substantially disclosed the claimed invention Roberts-Ozkan does not disclose (re.  Claim 9) a memory storing a library of programming protocol-independent processor (P4) switches;
configure the plurality of reconfigurable resources based on P4 switches of the
library of P4 switches.

Ewert Paragraph 61 disclosed wherein a user can specify that the PPP-based network function be applied to some or all of the data on the network connectivity service when the data meets certain conditions. The conditions may be based on aggregated data for the network connectivity service. For example, the condition may specify that data is routed to the PPP-based router for execution of the PPP-based network function based on the bandwidth utilized, latency, packet loss, or network routes on the network connectivity services, or utilization level of the PPP-based network function. In other examples, the condition may specify that a particular flow is routed to the PPP-based router for execution of the PPP-based network function when the packets meet certain conditions (e.g., particular source/destination addresses or ports or payload data matching a particular pattern).

Ewert disclosed (re. Claim 9) a memory storing a library of programming protocol-independent processor (P4) switches;(Ewert-Paragraph 126, Rules database module 321 , Ewert-Paragraph 87, network determines a PPP-based network function to apply. The PPP-based network function may be specified by a rule or configuration, or be selected based on available network resources )  
configure the plurality of reconfigurable resources based on P4 switches of the
library of P4 switches.(Ewert-Paragraph 76, Network function orchestration module 315 determines and manages the provisioning of network functions to be applied to network services. Network function orchestration module 315 may store information about network topology, link capacity, router capacity, PPP-based router capacity, etc., to provision resources and routes for network functions. Network function orchestration module 315 may receive information or commands indicating that a PPP-based network function is to be applied to a network service. Based on this information, network function orchestration module 315 determines which PPP-based router to use for the PPP-based network function. If an existing route includes a PPP-based router, network function orchestration module 315 may determine to use the PPP-based router on the existing route. If not, network function orchestration module 315 may determine to use another PPP-based router outside the existing route ) 
 Roberts and Ewert are analogous art because they present concepts and practices regarding FPGA resource segmentation.  At the time of the effective date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Ewert into Roberts.  The motivation for the said combination would have been to the enable a network to determine a PPP-based router with sufficient available resources to process the function and within a route that satisfies any SLA requirement of the service or services to which the function is to be applied. The network may use topology and routing information available at a central location, and may query PPP-based routers to determine resource availability. (Ewert-Paragraph 88)
  
Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.

 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREG C BENGZON/Primary Examiner, Art Unit 2444